Title: Thomas Jefferson to William Duane, 16 September 1810
From: Jefferson, Thomas
To: Duane, William


          
            Dear Sir
            Monticello Sep. 16. 10.
          
          Your favor of Aug. 17. arrived the day after I had left this place on a visit to one I have near Lynchburg, from whence I am but lately returned.  the history of England you describe is precisely Baxter’s of which I wrote to you; and if you compare him with Hume you will find the text preserved verbatim, with particular exceptions only.  the French work will accompany this letter. since writing to you I have gone over the whole and can assure you it is the most valuable political work of the present age. in some details we all may differ from him or from one another, but the great mass of the work is highly sound. it’s title would be ‘a Commentary Λ on Montesquieu’s Spirit of laws.’ perhaps the words ‘and Review’ might be inserted at the Λ. Helvetius’s letter on the same work should be annexed if it can possibly be procured. it was contained in a late edition of the works of Helvetius published by the Abbé de la Roche. probably that edition might be found. I never before heard of Williams’s lectures on Montesquieu; but I am glad to hear of every thing which reduces that author to his just level, as his predl election for monarchy, & the English monarchy in particular has done mischief every where, & here also to a certain degree.—  with respect to the Notes on Virginia, I do contemplate some day the making additions & corrections to them; but I am inclined to take the benefit of my whole life to make collections fo & observations, and let the editing them be posthumous.the anecdote respecting the paper put into my hands by Dr Franklin has not been handed to you with entire correctness. I returned from France in Dec. 1789. and in March following I went on to N. York to take the post assigned me in the new government. on my way through Philadelphia I called on Dr Franklin who was then confined to his bed. as the revolution had then begun indeed was supposed to be closed by the completion of a constitution, and he was anxious to know the part all his acquaintances had taken, he plied me with questions for an hour or two with a vivacity, & earnestness which astonished me. when I had satisfied his enquiries I observed to him that I had heard, & with great pleasure that he had begun the history of his own life and had brought it down to the revolution. (for so I had heard while in Europe.) ‘not exactly so, said he, but I will let you see the manner in which I do these things.’ he then desired one of his small grandchildren who happened to be in the room, to bring him such a paper from a table. it was brought, and he put it into my hands and said ‘there, says put that into your pocket & you will see my the manner of my writing.’ I thanked him and said ‘I should read it with great pleasure, & return it to him safely.’ ‘no, said he, keep it.’ not satisfied of his meaning, after looking over it a little, I repeated that ‘I would carefully return it,’ ‘No, no, said he, keep it.’ I took it with me to New York. it was, as well as I recollect, about a quire of paper, in which he had given, with great minuteness, all the details of his negotiations (informal) in England to prevent their pushing us to Extremities.  these were chiefly through Ld Howe, and a lady, I think the sister of Ld Howe, but of this I am not certain: but I remember noting the particulars of her conversation as marking her as a woman of very superior understanding. he gave all the conversations with her & Ld Howe, and all the propositions he passed through them to the minister, the answers & conversations with the minister reported through them, his endeavors used with other characters, whether with the ministers directly I do not recollect: but I remember well that it appeared distinctly from what was brought to him from the ministers, that the real obstacle to their meeting the various overtures he made, was the prospect of great confiscations to provide for their friends, and that this was the real cause of the various shiftings & shufflings they used to evade his propositions.learning on his death, which happened soon after, that he had bequeathed all his unpublished writings to his grandson W. T. Franklin with a view to the emolument he might derive from their publication, I thought this writing was fairly his property, and notified to him my possession of it, & that I would deliver it to his order. he af soon afterwards called on me at N. York, & I delivered it to him. he accepted it, & while putting it into his pocket, observed that his grandfather had retained another copy which he had found among his papers. I did not reflect on this till suspicions were circulated that W.T.F. had sold these writings to the British minister—I then formed the belief that Dr Franklin had meant to deposit this spare copy with me in confidence that it would be properly taken care of, & sincerely repented the having given it up; & I have little doubt that this identical paper was the principal object of the purchase by the British government, & the unfortunate cause of the suppression of all the rest.—I do not think I have any interesting papers or facts from Dr Franklin. should any occur at any time, I will communicate them freely, no body wishing more ardently that the public could be possessed of every thing that was his or respected him, believing that a greater or better character has rarely existed. I am happy to learn that his blood shews itself in the veins of the two of his great grandchildren whom you mention. but I should think medecine the best profession for a genius resembling his, & as that of the elder is supposed to do.I have recieved information of Pestalozzi’s mode of education from some European publications, & from mr Neef’s book, which shews that the latter possesses both the talents & the zeal for carrying it into effect. I sincerely wish it success, convinced that the information of the people at large, can alone make them the safe, as they are the sole, depository of our political & religious freedom.the idea of Antimony in this neighborhood is, I believe, without foundation. some 20. or 30 years ago a mineral was found about 10 miles from this place, which one of those idle impostors, who call themselves mine-hunters, persuaded the proprietor was gold ore. the poor man lost a crop in digging after it. after fruitless essays of the mineral, some other person, knowing as little of the matter, fancied it must be antimony. a third idea was that it was black lead. it was abandoned, & the mine hole filled up, nor can we at this day hear of any piece of the mineral in possession of any one.
           You say in your letter that you will send me the proofs of the commentary on Montesquieu for revisal. it is only the translation I should wish to revise. thi I feel myself answerable to the Author for a correct publication of his ideas. the translated sheets may come by post as they are finished off. they shall be promptly returned, the originals coming with them.Accept the assurances of my esteem & respect. 
          
            Th:
            Jefferson
        